Citation Nr: 9935767	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-03 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a perforated ear 
drum.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The appellant served on active duty from November 1945 to 
January 1946, from June 1946 to October 1947, from January 
1955 to August 1957, and from August 1957 to July 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
ringing in the ears (tinnitus), and a perforated right ear 
drum.

The Board notes that the appellant's representative, the 
American Legion, has raised the issue of a claim for a broken 
wrist in its written brief presentation.  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for tinnitus is plausible.

2.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a perforated right ear drum 
is plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a 
perforated right ear drum is not well grounded.  38 U.S.C.A 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The appellant's medical records are devoid of any complaint 
for tinnitus.  At no point in service was there a complaint 
of, treatment for, or diagnosis of tinnitus.  The appellant 
has presented no competent medical evidence that he currently 
suffers from tinnitus.  Indeed, there is no evidence in the 
record that he has ever even complained of tinnitus to a 
medical professional.  Based on this, the Board concludes 
that the appellant has failed to meet all three elements of 
the Caluza test for well groundedness, with respect to a 
claim for service connection for tinnitus.  There is no 
evidence of a current disability, there is no evidence of an 
in-service incurrence or aggravation of a disease or injury, 
and therefore there is no evidence of a nexus, or link, 
between any in-service incurrence of tinnitus and a present 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v Derwinski, 3 Vet. 
App. 223, 225 (1992).

The appellant's claim for service connection for a perforated 
right ear drum is somewhat different.  There is no doubt that 
the appellant suffered a perforated right ear drum while in 
service.  The appellant was diagnosed with a perforated right 
ear drum in May 1957.  However, the claim for service 
connection for this condition fails to meet the other two 
prongs of the Caluza test.  There is no evidence of a current 
disability, and no evidence of a nexus, or link, between his 
in-service incurrance of the injury and any present 
disability.  The appellant has presented no medical evidence 
regarding his perforated right ear drum since 1957.  There 
are no treatment records, and there is no medical evidence 
that the appellant suffers from a current disability based on 
his perforated ear drum.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer 3 
Vet. App. at 225.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for tinnitus or a perforated 
right ear drum plausible.  Caluza, 7 Vet. App. at 498.

The Board has considered the appellant's contentions on 
appeal, however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  Moreover, it is not shown that the appellant is 
competent based on medical training and professional status 
to render a medical diagnosis or opinion.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App.  477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for tinnitus or a perforated ear drum.  
Nothing in the record suggests the existence of any 
additional evidence that might well ground this claim.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).  
It is not shown nor contended that additional relevant 
evidence exists that has not already been associated with the 
claims file.

Accordingly, the Board must deny the appellant's claim of 
service connection for tinnitus and for a perforated right 
ear drum as not well grounded.


ORDER

Entitlement to service connection for both tinnitus and a 
perforated ear drum is denied, as the claims are not well 
grounded.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

